        Case 2:19-cv-04671-GEKP Document 28 Filed 10/23/20 Page 1 of 7



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LAMAR GRIFFIN,
                       Plaintiff                              CIVIL ACTION

               v.

LT. MOODY, et al.,                                           No. 19-4671
                       Defendants

                                      MEMORANDUM

  PRATTER,J.                                                                0CTOBE~           2020

       Mr. Griffin, a pretrial detainee, filed this Section 1983 action pro se alleging excessive

force and deliberate indifference to his medical needs arising from an incident at the George W.

Hill Correctional Facility in September 2019. The individual Defendants have filed a Motion to

Dismiss for failure to state a claim under Federal Rule of Civil Procedure 12(b)(6). For the reasons

that follow, the Court deems Defendants' Motion moot in part and denies the Motion in part.


                           BACKGROUND AND PROCEDURAL HISTORY

       Because the Court writes for the benefit of the parties, it assumes familiarity with the

underlying background. The Court's two November 2019 opinions recite the operative facts. See

Griffin v. George W. Hill (Cert Team) Corr. Facility, No. 19-CV-4671, 2019 WL 5696142, at *1

(E.D. Pa. Nov. 1, 2019); Griffin v. George W. Hill (Cert Team) Corr. Facility, No. 19-CV-4671,

2019 WL 6329495, at *1 (E.D. Pa. Nov. 25, 2019).

       The Court previously granted Mr. Griffin leave to proceed informa pauperis, Doc. No. 8,

and dismissed his Complaint following an obligatory sua sponte screening, 28 U.S.C.

§ 1915(e)(2)(B). Griffin v. George W. Hill (Cert Team) Corr. Facility, No. 19-CV-4671, 2019

WL 5696142, at *1 (E.D. Pa. Nov. 1, 2019). In addition to failing to specify the claims against

the named defendants, the Complaint did not state a plausible claim based on deliberate


                                                 1
         Case 2:19-cv-04671-GEKP Document 28 Filed 10/23/20 Page 2 of 7



 indifference to Mr. Griffin's medical needs. Id. at *4. The Court noted that Mr. Griffin's "clearest

basis" for a claim was his allegations against certain officers for excessive force. But because

Mr. Griffin named the correctional facility as .the sole defendant, it was not clear whether

Mr. Griffin was also suing those individual correctional officers. The Court granted Mr. Griffin

leave to file an amended complaint, which he did, and named individual defendants, Lieutenant

Moody, Corrections Officer Rashid, Officer Serody, Sergeant Carter, and Sergeant Royals, and

the George W. Hill (CERT TEAM) Correctional Facility. The Amended Complaint states that the

CERT Team is comprised of those same five individual defendants.

         The Court screened Mr. Griffin's Amended Complaint and dismissed the CERT Team as

a duplicative defendant and dismissed with prejudice Mr. Griffin's claim of deliberate

indifference. Griffin v. George W Hill (Cert Team) Corr. Facility, No. 19-CV-4671, 2019 WL

6329495, at *1 (E.D. Pa. Nov. 25, 2019). Mr. Griffin was, however, permitted to proceed on his

excessive force claims against the five individual defendants.           Although Mr. Griffin did not

identify which defendant used excessive force on him, the Court noted that discovery may assist

Mr. Griffin in establishing each defendant's involvement. Id. at *3.

         In January, the five individual defendants filed a Motion to Dismiss the Amended

Complaint for failure to state a claim. Doc. No. 18. The individual defendants move to dismiss

both the excessive force and deliberate indifference claims. Mr. Griffin failed to respond to the

motion. The Court granted him six extensions of time, Doc. Nos. 19-25, before ordering that it

would consider the motion as unopposed but construe, as it must, Mr. Griffin's pleadings

liberally. 1


        Local Rule 7.1 provides that, absent a timely response, a motion may be granted as uncontested.
E.D. Pa. L. R. 7.1. However, the Third Circuit Court of Appeals discourages dismissing a prose civil rights
action when a litigant fails to respond without considering the merits. Stackhouse v. Mazurkiewicz, 951
F.2d 29, 30 (3d Cir. 1991).


                                                    2
          Case 2:19-cv-04671-GEKP Document 28 Filed 10/23/20 Page 3 of 7



                                         LEGAL STANDARD

         A Rule 12(b)(6) motion to dismiss tests the sufficiency of a complaint: Although Rule 8

of the Federal Rules of Civil Procedure requires only "a short and plain statement of the claim

showing that the pleader is entitled to relief," Fed. R. Civ. P. 8(a)(2), "to 'give the defendant fair

notice of what the ... claim is and the grounds upon which it rests,"' the plaintiff must provide

"more than labels and conclusions, and a formulaic recitation of the elements of a cause of action

will not do." Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citation omitted) (alteration

in original).

         The Third Circuit instructs the reviewing court to conduct a two-part analysis. First, any

legal conclusions are separated from the well-pleaded factual allegations and disregarded. Fowler

v. UPMC Shadyside, 578 F.3d 203, 210-11 (3d Cir. 2009). Second, the court determines whether

the facts alleged establish a plausible claim for relief. Id at 211. If the court can only infer "the

mere possibility of misconduct," the complaint has failed to· show an entitlement to relief. Id.

(citing Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009)). Because Mr. Griffin is proceeding prose, the

Court construes his complaint liberally. Higgs v. Att'y Gen., 655 F.3d 333, 339 (3d Cir. 2011).


                                            DISCUSSION

   I.       Deliberate Indifference

         The Court has already dismissed with prejudice the deliberate indifference claims.

Therefore, Defendants' motion addressing this claim is moot. Griffin v. George W Hill (Cert

Team) Corr. Facility, No. 19-CV-4671, 2019 WL 6329495, at *3 (E.D. Pa. Nov. 25, 2019).

   II.      Excessive Force

         The Court did not dismiss Mr. Griffin's excessive force claim during the screening process.

Id. But because the individual defendants filed the pending Motion to Dismiss roughly two months



                                                  3
        Case 2:19-cv-04671-GEKP Document 28 Filed 10/23/20 Page 4 of 7



after the Court's sua sponte screening, the Court reconsiders this claim in light of Defendants'

arguments.

        The first inquiry is whether, reading Mr. Griffin's allegations in light most favorable to

him, he has alleged facts sufficient to state a claim that the individual defendants' conduct violated

a constitutional right. Mr. Griffin appears to raise a Section 1983 claim for alleged violations of

his Fourteenth Amendment rights. Excessive force claims brought by a pretrial detainee are

analyzed under the Fourteenth Amendment, whereas those brought by a sentenced prisoner are

evaluated under the Eighth Amendment. Kingsley v. Hendrickson, 576 U.S. 389,398 (2015). This

is because "pretrial detainees are entitled to greater constitutional protection than that provided by

the Eighth Amendment." Hubbard v. Taylor, 399 F.3d 150, 167 n.2 (3d Cir. 2005).

       To· state a claim of excessive force, a plaintiff must allege facts that show that the force

was used "maliciously and sadistically to cause harm," rather than "in a good-faith effort to

maintain or restore discipline." Brooks v. Austin, 720 F. Supp. 2d 715, 719 (E.D. Pa. 2010)

(quoting Hudson v. McMillan, 503 U.S. 1, 6 (1992)). Relevant to this inquiry are the following

factors: (1) the need for application of force, (2) the relationship between that need and the amount

of force used, (3) the threat reasonably perceived by the responsible officials, (4) any effort made

to temper the severity of response, (5) the extent of the plaintiffs injury, and (6) whether the

plaintiff was actively resisting. Robinson v. Danberg, 673 F. App'x 205, 209 (3d Cir. 2016)

(quoting Kingsley, 576 U.S. at 397). Defendants maintain that Mr. Griffin fails to state with

sufficient specificity the duration and extent of the alleged assault, his own actions, and whether

he complied with their requests.

       Mr. Griffin's initial complaint alleged that he asked to speak to a Sergeant or Lieutenant

about the conditions in his unit because there was "no air." Doc. No. 2 at 5. In response,




                                                  4
         Case 2:19-cv-04671-GEKP Document 28 Filed 10/23/20 Page 5 of 7



Mr. Griffin alleges that officers arrived at the unit, and "threatened" inmates to return to their

"sweltering hot" cells. Defendant Rashid then locked the cell doors before the inmates could return

to them. Mr. Griffin alleges that an unidentified correctional officer sprayed the unit with pepper

spray, which caused Mr. Griffin to choke and gag from the fumes and to seek shelter in a cell. The

"CERT Team" allegedly then "flooded the unit shooting inmates with [a] pepper spray machine

gun." Id. One of the officers extracted Mr. Griffin from the cell in which he had retreated before

kicking him in the temple, which resulted in a black eye. Mr. Griffin did not allege that he or any

other inmate acted in a way that would justify use of pepper spray. He contends that the officers

"brutally attack[ed] defenseless inmates with no motive." Id. The Court finds that the initial

complaint pleads there was not a legitimate government objective or "good faith effort" to restore

order.

         The problem, however, is that the Amended Complaint does not recount those facts leading

up to the assault. Instead, Mr. Griffin alleges that the CERT Team (identified as the five named

individual defendants) "viciously assaulted" him by pepper spraying him and kicking him in the

eye. Doc. No. 11 at 6. Mr. Griffin could not identify the defendant who kicked him because he

was "masked."      Construed liberally, Mr. Griffin places all five defendants on the scene as

participants in the attack on him and other inmates in some capacity. Although he does not repeat

his allegation that complaining about the conditions of his confinement prompted the assault, he

does still contend this was "an unprovoked attack."

         An issue, then, is whether the Court can refer to the initial complaint to supplement any

deficiencies in the amended version. In general, an amended complaint supersedes an initial

complaint and renders the original a nullity. Palakovic v. Wetzel, 854 F.3d 209,220 (3d Cir. 2017).

And, Mr. Griffin was on notice of the effect of amendment: in dismissing the initial complaint,




                                                 5
         Case 2:19-cv-04671-GEKP Document 28 Filed 10/23/20 Page 6 of 7



the Court expressly reminded him that the "amended complaint shall be a complete document that

does not rely on the initial Complaint or any other papers filed in this case to state a claim." Doc.

No. 8.

         But Mr. Griffin is a pro se litigant and the Court must construe his allegations liberally.

Higgs v. Att'y Gen., 655 F.3d 333, 339 (3d Cir. 2011). In a similar situation involving a prose

litigant whose amended complaint was more deficient than the initial pleading, at least one court

in this circuit has looked back to the initial pleading to supplement the amended pleading. See,

e.g., Collins v. City of Philadelphia, No. 20-CV-314, 2020 WL 1694489, at *1 n.l (E.D. Pa. Apr.

7, 2020) (plaintiff named the individual defendants in the initial pleading but failed to do so in the

amended complaint). Indeed, the Court is placed in an unfortunate position of knowing what

Mr. Griffin first pled in support of his excessive force claim but excised the second time around

without knowing if the omission was deliberate or intended.

         Ultimately, however, the Court can rule on the Motion based on the allegations pled in the

Amended Complaint. The Amended Complaint is admittedly less helpful to establishing a claim

of excessive force. But reading it liberally and drawing all inferences in Mr. Griffin's favor, the

allegations raise the claim above the level of speculation. Shockley-Byrd v. Zambrana, No. 18-

CV-4845, 2019 WL 2226128, at *3 (E.D. Pa. May 22, 2019) (denying motion to dismiss excessive

force claim where pretrial detainee admitted he argued with defendant officer, but alleged officer

choked him while his hands were handcuffed). By calling the attack unprovoked, Mr. Griffin

essentially pleads there was no need for force used against him.

         Mr. Griffin's allegation that the CERT Team participated in the assault, without pleading

the extent of each defendant's role, is not fatal at this pre-discovery stage. He is presently unable

to identify who delivered the blow to his temple because that defendant was masked. See, e.g.,




                                                 6
         Case 2:19-cv-04671-GEKP Document 28 Filed 10/23/20 Page 7 of 7



Brooks v. Austin, 720 F. Supp. 2d 715, 720 (E.D. Pa. 2010) (denying motion to dismiss excessive

force claim where pretrial detainee alleged a named officer and unnamed officer responded

violently absent any allegation that plaintiff or any inmates were acting in a threatening or violent

manner); Grubbs v. Univ. of Delaware Police Dep't, 174 F. Supp. 3d 839, 854 (D. Del. 2016)

(denying motion to dismiss excessive force claim alleging that, while effecting an arrest, an

unidentified officer struck plaintiffs ankle and another unidentified K-9 handler released the K-9

that bit plaintiff).

         The Court may ultimately conclude that the factors articulated in Robinson weigh in favor

of finding defendants' actions were reasonable. But such a finding is premature now. Whether

defendants' use of force was objectively reasonable and the precise roles each defendant played

will be borne out with a developed factual record. 2

                                                CONCLUSION

         For the reasons set out in this memorandum, the Court deems Defendants' Motion to

Dismiss the Amended Complaint is moot as to the claim for deliberate indifference to medical care

and denied as to the claim for excessive force. An appropriate order follows.




                                                                          ATES DISTRICT JUDGE




2
         To survive an (eventual) motion for summary judgment and to hold any defendant liable,
Mr. Griffin will need to identify which of the officers were responsible for the alleged excessive force if,
indeed, such evidence exists. McNeil v. City of Easton, 694 F. Supp. 2d 375, 395 (E.D. Pa. 2010); Glass v.
City of Philadelphia, 455 F. Supp. 2d 302, 367 (E.D. Pa. 2006) ("Even if the Court were to find that the
unidentified officer used excessive force ... there can be no § 1983 liability against an unidentified individual
officer.").


                                                       7
